DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the communications dated 08/07/2020.
	Claims 1-16 are pending in this application.

Acknowledges

2. 	Receipt is acknowledged of the following items from the Applicant.
	Information Disclosure Statement (IDS) filed on 05/11/2020.  The references cited on the PTOL 1449 form have been considered.
Applicant is requested to cite any relevant prior art if being aware on form PTO-1449 in accordance with the guidelines set for in M.P.E.P. 609.

Foreign Priority

3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Specification



Claim Rejections - 35 USC § 102

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6.	Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Togashi (US 2016/0204156)
Regarding claim 1, Togashi discloses a semiconductor device 10 (figs. 1, 14, 19) comprising: 
a through hole 60 that penetrates a semiconductor substrate 30; 
an electrode 50 (fig. 1) or 50A (fig. 14) at a center of the through hole 60; and 
a space 70 around the electrode 50.



Regarding claim 3, Togashi discloses the semiconductor device according to claim 1, further comprising a barrier metal 24 around the electrode.  See para. 0079.

Regarding claim 4, Togashi discloses the semiconductor device according to claim 1, further comprising an insulating film 25A/B in the semiconductor substrate and the space.  See para. 0081.

Regarding claim 5, Togashi discloses the semiconductor device according to claim 1, wherein the semiconductor device has a multilayer structure, and the electrode connects wirings 51, 54 formed in different layers to each other.  See fig. 1

Regarding claim 6, Togashi discloses the semiconductor device according to claim 1, wherein the electrode and the wiring include a same material.  See paras. 0117, 0123.

Regarding claim 7, Togashi disclose the semiconductor device according to claim 1, wherein the electrode is formed around the semiconductor substrate 50 left at a center of the through hole.  See fig. 19.



Regarding claim 9, Togashi discloses the semiconductor device according to claim 1, wherein the electrode is connected to a bump 54.  See fig. 1.  

Regarding claim 10, Togashi discloses an imaging device comprising: 
a photoelectric conversion unit 20 (fig. 2) that performs photoelectric conversion; and 
an inter-pixel light shielding unit 60 formed between the photoelectric conversion units 20 each formed in an adjacent pixel through a semiconductor substrate 30 in a depth direction, wherein the inter-pixel light shielding unit 60 includes a light shielding member 50/50A (fig. 1 / Fig. 19) at a center, and has a space 70 between the light shielding member 50/50A and the semiconductor substrate 30.

Regarding claim 11, Togashi discloses the imaging device according to claim 10, further comprising a light shielding film 24 and/or 25 formed on an incident surface side 30A of the photoelectric conversion unit, wherein the light shielding film 25 and the light shielding member 25A/B of the inter-pixel light shielding unit are integrally formed using a same material.  See fig. 1.


a through hole 60 (see figs. 1, 14, 19) that penetrates a semiconductor substrate 30; 
an electrode 50 (fig. 1) or 50A (fig. 14) at a center of the through hole; and 
a space 70 around the electrode 50/50A.

Regarding claim 13, Togashi discloses the manufacturing apparatus according to claim 12, wherein the through hole 60 is formed in the semiconductor substrate 30, 
a film 80 (figs. 12-15) is formed using a predetermined material 80 on a side surface of the through hole 60, the electrode 50 is formed in the through hole in which the film 80 is formed, and 
the film 80 is removed to form the space (fig. 16, and para. 0132).

Regarding claim 14, Togashi discloses the manufacturing apparatus according to claim 13, wherein the film includes a two-layer film 80 and 24&25 (fig. 17) including different materials, and one-layer film 80 of the two-layer film is removed to form the space.  

Regarding claim 15, Togashi discloses the manufacturing apparatus according to claim 14, wherein the two-layer film includes a SiC film and a SiO film, and the SiO film is removed.  See paras. 0130-0135.

.

7.	Claims 1, 2, 9, and 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2012/0292782)
Regarding claim 1, Lee discloses a semiconductor device comprising: 
a through hole (in which through electrode 108 is formed, see fig. 1A) that penetrates a semiconductor substrate 100 (see para. 0003); 
an electrode 108 at a center of the through hole; and 
a space 112 around the electrode 108.

Regarding claim 2, Lee discloses the semiconductor device according to claim 1, wherein the through hole also penetrates an insulating film 124 formed on the semiconductor substrate 100.  See fig. 1A.

Regarding claim 9, Lee discloses the semiconductor device according to claim 1, wherein the electrode 108 is connected to a bump 118.  See fig. 1A.

	Regarding claim 12, Lee discloses a manufacturing apparatus for manufacturing a semiconductor device 1 (fig. 1A) including: 
(in which through electrode 108 is formed, see fig. 1A) that penetrates a semiconductor substrate 100; 
an electrode 108 at a center of the through hole; and 
a space 112 around the electrode 108.

Regarding claim 13, Lee discloses the manufacturing apparatus according to claim 12, wherein the through hole is formed in the semiconductor substrate 100, 
a film 136 and/or 106 (figs. 6A/B) is formed using a predetermined material on a side surface of the through hole, 
the electrode 108 is formed in the through hole in which the film is formed, and the film 136 is removed to form the space (see figs. 6C, 6D).  

	Regarding claim 14, Lee discloses the manufacturing apparatus according to claim 13, wherein the film includes a two-layer film 136 & 106 including different materials, and one-layer film 136 of the two-layer film is removed to form the space.  See figs. 6C, 6D.

	Regarding claim 15, Lee discloses the manufacturing apparatus according to claim 14, wherein the two-layer film includes a SiC film and a SiO film, and the SiO film is removed.  See fig. 6C, 6D.

	Regarding claim 16, Lee discloses the manufacturing apparatus according to claim 13, wherein after the through hole, the film, and the electrode are formed, the .

Claim Rejections - 35 U.S.C. § 103

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


9.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2012/0292782)
	Regarding claim 3, Lee discloses the semiconductor device comprising all claimed limitations, as discussed above, except for a barrier metal around the electrode.

	However, it would have been obvious to one of ordinary skills in the art at the time the invention was made to modify the invention of Lee to further include a barrier metal around the electrode 108, or to use a barrier metal material as a material for the liner 106, to prevent a diffusion of metal material from the metal electrode 108 to the semiconductor substrate 100, therefore to reduce any degradation of the metal electrode 108, and/or to prevent leakage from the electrode to the substrate.

Conclusion

10.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the day of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see M.P.E.P 710.02(b)).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao H. Nguyen whose telephone number is (571)272-1791.  The examiner can normally be reached on Monday-Friday, 9:00 AM – 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached on (571)272-1657.  The fax numbers for all communication(s) is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1633.

/DAO H NGUYEN/Primary Examiner, Art Unit 2818                                                                                                                                                                                                        March 11, 2021